Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.25 Filed 05/28/19 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GREAT LAKES ACQUISITION CORP.
d/b/a GREAT LAKES CARING,
Case No. 2:19-cv-11502-LJM-RSW
Plaintiff,
Honorable Laurie J. Michelson
Vv
Jackson County Circuit Court
CHER] LYN DEARY, an individual, Case No. 19-1836-CK
Honorable Richard N. LaFlamme

 

 

 

Defendant.
/
Robert J. Finkel (P13435) Scott R. Knapp (P61041)
David E. Sims (P41636) Samantha A. Pattwell (P76564)
FINKEL WHITEFIELD SELIK DICKINSON WRIGHT PLLC
Attorneys for Plaintiff Attorneys for Defendant
32300 Northwestern Hwy., Ste. 200 215 South Washington Square,
Farmington Hills, MI 48334 Suite 200
(248) 855-6500 Lansing, MI 48933-1816
rfinkel@fwslaw.com (317) 371-1730
dsims@fwslaw.com sknapp@dickinsonwright.com
spattwell@dickinsonwright.com
/

 

DEFENDANT’S MOTION TO DISMISS

NOW COMES Defendant Cheri Lyn Deary, by and through her attorneys,

Dickinson Wright PLLC, and for her Motion to Dismiss, hereby states:
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.26 Filed 05/28/19 Page 2 of 17

l. Plaintiff Great Lakes Acquisition Corp. d/b/a Great Lakes Caring
(“Plaintiff”) filed a Complaint against Ms. Deary alleging a single cause of action:
breach of the Non-Compete provision contained in the parties’ Settlement
Agreement and General Release (the “Agreement”).

2. However, the Complaint fails to allege conduct in violation of the
express terms of the Agreement, and thus fails to state a claim upon which relief may
be granted.

3, For those reasons more specifically set forth in the accompanying Brief
in Support, Ms. Deary seeks an order of dismissal with prejudice pursuant to Fed. R.
Civ. P. 12(b)(6).

4, Pursuant to LR 7.1, there was a conference between counsel for the
parties in which counsel for Ms. Deary explained to counsel for Plaintiff the nature

of this Motion and requested, but did not obtain, concurrence in the relief sought.

WHEREFORE, Defendant Cheri Lyn Deary respectfully requests that this
Honorable Court grant Defendant’s Motion, and enter an order dismissing with
prejudice Plaintiff's Complaint, and awarding to Defendant her costs, attorney fees,

and such other and further relief as this Court deems just and equitable.
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.27 Filed 05/28/19 Page 3 of 17

Dated: May 28, 2019

Respectfully submitted,

DICKINSON WRIGHT PLLC
Attorneys for Defendant, Cheri Lyn Deary

By: /s/ Scott R. Knapp

Scott R. Knapp (P61041)

Samantha A. Pattwell (P76564)
Business Address:

215 South Washington Square

Suite 200

Lansing, MI 48933-1816
Telephone: (517) 371-1730
sknapp@dickinsonwright.com
spattwell(@dickinsonwright.com
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.28 Filed 05/28/19 Page 4 of 17

CERTIFICATE OF SERVICE

I hereby certify that on the 28th day of May, 2019, I caused the foregoing
paper to be electronically filed with the Clerk of the Court using the ECF system,

which will send notification of such filing to all counsel of record.

/s/ Scott R. Knapp
Scott R. Knapp

LANSING 88343-1 5444212
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.29 Filed 05/28/19 Page 5 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GREAT LAKES ACQUISITION CORP.
d/b/a GREAT LAKES CARING,
Case No. 2:19-cv-11502-LJM-RSW
Plaintiff,
Honorable Laurie J. Michelson
Vv
Jackson County Circuit Court
CHERI LYN DEARY, an individual, Case No. 19-1836-CK
Honorable Richard N. LaFlamme

 

Defendant.
/

Robert J. Finkel (P13435) Scott R. Knapp (P61041)
David E. Sims (P41636) Samantha A. Pattwell (P76564)
FINKEL WHITEFIELD SELIK DICKINSON WRIGHT PLLC
Attorneys for Plaintiff Attorneys for Defendant
32300 Northwestern Hwy., Ste. 200 215 South Washington Square,
Farmington Hills, MI 48334 Suite 200
(248) 855-6500 Lansing, MI 48933-1816
rfinkel@fwslaw.com (517) 371-1730
dsims@fwslaw.com sknapp@dickinsonwright.com

 

spattwell(@dickinsonwright.com
/

DEFENDANT’S BRIEF IN SUPPORT OF MOTION TO DISMISS
Defendant Cheri Lyn Deary, by and through her attorneys, Dickinson Wright

PLLC, hereby files her Brief in Support of Motion to Dismiss.
. Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.30 Filed 05/28/19 Page 6 of 17

CONCISE STATEMENT OF ISSUE PRESENTED

Plaintiff has not alleged (because it cannot): 1) that Defendant has ever had
any ownership interest in Careline Health Group — MI, LLC (“Careline”), an entity
that allegedly competes with Plaintiff; 2) that Defendant has ever been employed by
Careline; and/or 3) that Defendant has ever worked as a consultant or independent
contractor for Careline. The non-compete at issue in this case expressly proscribes
only those activities. Given its failure to allege conduct by Defendant in violation
of the express terms of the parties’ agreement, has Plaintiff failed to state a claim for

breach of contract upon which relief may be granted?
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.31 Filed 05/28/19 Page 7 of 17

CONTROLLING OR MOST APPROPRIATE
AUTHORITY FOR THE RELIEF SOUGHT

|. Fed. R. Civ. P. 12(b)(6)

tH

United Rentals (North Am.), Inc. v. Keizer, 355 F.3d 399 (6th Cir.
2004)
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.32 Filed 05/28/19 Page 8 of 17

I. INTRODUCTION
Effective April 18, 2017, Plaintiff Great Lakes Acquisition Corp. d/b/a Great

Lakes Caring (“Plaintiff”) and Defendant Cheri Lyn Deary entered into a Settlement
and General Release Agreement (the “Agreement”). The Agreement contains a non-
compete provision, which required Ms. Deary to refrain from certain specifically-
enumerated actions in competition with Plaintiff.

In its Complaint, Plaintiff alleges that Ms. Deary engaged in two “Competitive
Acts,” in purported breach of the Agreement. However, neither of the alleged
“Competitive Acts” are actually proscribed by the Agreement. Because non-
compete agreements must be construed narrowly, Plaintiff's failure to allege conduct
in actual violation of the express terms of the Agreement is fatal to Plaintiff's breach

of contract claim. As such, the Complaint should be dismissed with prejudice.

Il. RELEVANT FACTS AND PROCEDURAL HISTORY
On April 24, 2019, Plaintiff filed its Complaint in Jackson County Circuit

Court, asserting a single cause of action: breach of the “Non-Compete” provision
of the Agreement. Complaint, ECF No. 1; PageID.10-14. The Non-Compete
provision was effective for two years: from April 18, 2017, to April 18, 2019.' The

Non-Compete provision, in relevant part, states:

 

' The Agreement contains confidentiality provisions which prohibit its attachment
here. However, Plaintiff possesses the Agreement, and has referenced same in its

4
Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.33 Filed 05/28/19 Page 9 of 17

For two (2) years following the Effective Date, Deary
agrees that she shall not directly or indirectly, either
individually or on behalf of or in conjunction with another
person, organization or company, engage in any self-
employment, employment with any other entity, work as a
consultant or independent contractor, or have full or partial
ownership of any entity that provides, or consults in
providing, home health care, hospice care, palliative care,
private duty care or the sale or rental of durable medical
equipment within the Great Lakes market area.

Agreement at 15; see also Complaint at 5, ECF No. 1; PageID.11 (quoting the
Non-Compete provision, but omitting the first clause, which reveals the duration --
now expired -- of the restrictive covenant).

The Complaint alleges that Careline Health Group-MI, LLC (“Careline”) is
in direct competition with Plaintiff. Complaint at 99, ECF No. 1; PageID.12.
Plaintiff further alleges that “[oJn information and belief, or [sic] about November
9, 2018, Deary willfully violated the Covenant Not to Compete by participating in
the formation and subsequent operation of Careline....” Jd. at 98, ECF No. 1;
PageID.12. And Plaintiff alleges:

A copy of Careline’s Articles of Organization show
Deary’s status as registered agent for Careline.... In
addition, Deary is using her own residence address as the
location listed for Careline’s registered office...By reason

of the foregoing, Deary has violated the...covenant not to
compete.

 

Complaint. Thus, citation to its terms and provisions are permissible in the context
of a Rule 12(b)(6) motion. Amini v. Oberlin College, 259 F.3d. 493, 502 (6th Cir.
2001).
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.34 Filed 05/28/19 Page 10 of 17

Complaint at J910, 11 and 13, ECF No. 1; PageID.12-13.

The original November 9, 2018 Articles of Organization for Careline did, in
fact, name Cheri Lyn Deary as the resident agent; and used 1907 N. Grovedale
Avenue, Jackson, MI -- Ms. Deary’s former residence -- as the location of the
registered office. See November 9, 2018 Articles of Organization, attached here as
Ex. 1.2 However, Careline corrected its public filing on December 7, 2018 -- more
than four months before the Complaint was filed -- to remove Ms. Deary as the
nominal resident agent, and to name Joseph Mead as the proper resident agent. See
December 7, 2018 Certificate of Change of Registered Office and/or Change of
Resident Agent, attached here as Ex. 2. The address of Careline’s registered office
was likewise corrected to properly reflect 113 West Michigan Avenue, Suite 102,
Jackson, Michigan, with a mailing address of PO Box 884, Jackson, Michigan. Id.
Careline’s current Michigan Licensing and Regulatory Affairs public filings
likewise reflect Careline’s resident agent as Joseph Mead, and its registered office
mailing address as PO Box 884, Jackson, Michigan. See attached as Ex. 3.

On May 22, 2019, Ms. Deary filed her Notice of Removal, removing the case
to this Court from the Jackson County Circuit Court. See Notice of Removal, ECF

No. 1; PageID.1-23.

 

? Public filings may properly be cited and utilized in the context of a Rule 12(b)(6)
motion, Amini, 259 F.3d at 502.
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.35 Filed 05/28/19 Page 11 of 17

il. LEGAL ARGUMENT
A. Legal Standard

Federal Rule of Civil Procedure 12(b)(6) mandates dismissal of the Complaint
where Plaintiff has failed “to state a claim upon which relief can be granted.” The
Complaint’s “factual allegations must be enough to raise a right to relief above the
speculative level on the assumption that all of the allegations in the [C]omplaint are
true.” Ass'n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th
Cir. 2007) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The
Court must construe the Complaint “in favor of the plaintiff, ... and determine
whether plaintiffs factual allegations present plausible claims.” Mapal, Inc. v.
Atarsia and YG-1 USA, Inc., 147 F.Supp.3d 670, 676 (E.D. Mich. 2015). The
Complaint does not “suffice if it tenders ‘naked assertions’ devoid of ‘further factual
enhancement.”” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550
U.S. at 557). The Federal Rules demand “more than unadorned, the-defendant-
unlawfully-harmed-me accusation.” Jqbal, 556 U.S. at 678. The “plausibility
standard requires ‘more than a sheer possibility that a defendant has acted
unlawfully.” Mapal, 147 F.Supp.3d at 676 (quoting Iqbal, 556 U.S. at 678).
“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged — but it has not ‘show[n]’ — ‘that
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.36 Filed 05/28/19 Page 12 of 17

the pleader is entitled to relief.” IJgbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)).
B. Plaintiff has failed to state a claim upon which relief may be
granted.
1, Ms. Deary’s temporary status as Careline’s nominal resident

agent does not state a claim for breach of the Agreement.

The Complaint alleges that on or about November 9, 2018, Ms. Deary was
named as the resident agent of Careline, an alleged direct competitor of Plaintiff.
See Complaint at 98-13, ECF No. 1; PageID.12-13.3 For reasons unknown,
Plaintiff fails in its Complaint to note that Careline removed Ms. Deary as the
nominal resident agent on December 7, 2018 (several months before the Complaint
was filed). See Ex. 2. Nonetheless, Plaintiff asserts that merely being named (fora
total of 28 days) a resident agent for an allegedly competing entity is a “Competitive
Act” constituting a breach of the Agreement’s Non-Compete provision. See
Complaint at §]13-17, ECF No. 1; PageID.13.

As an initial matter, a resident agent is appointed by a Michigan limited
liability company... to receive mail. Mich. Comp. Laws § 450.4207(2). Plaintiff

has not alleged that Ms. Deary ever received any mail directed to Careline during

 

> For context only, and though not relevant to disposition of the instant Motion,
should she be called upon to do so, Ms. Deary would testify that she was unaware
that she had been named Careline’s resident agent, and she was initially named the
resident agent only as a result of third-party error.
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.37 Filed 05/28/19 Page 13 of 17

the 28 days she was the nominal resident agent. Nor does Plaintiff allege how it
could possibly have been harmed by Ms. Deary -- as opposed to, say, the CT
Corporation -- being named the resident agent. Without injury resulting from the
alleged breach, there can be no cause of action for breach of contract. See Miller-
Davis Co. v. Ahrens Construction, Inc., 495 Mich. 161, 178; 848 N.W.2d 95 (Mich.
2014) (to establish breach of contract, a party must prove, inter alia,
“resulting...damages to the party claiming breach.”).

But moreover, the actual terms of the Non-Compete provision in the
Agreement govern that which is proscribed. Non-competition agreements “are
disfavored as restraints of commerce....” Mapal, 147 F.Supp.3d at 677 (citation and
quotation omitted). And, thus, “Michigan law commands the courts to narrowly
construe restrictive covenants.” /d. (citation and quotation omitted); see also United
Rentals (North Am.), Inc. v. Keizer, 355 F.3d 399, 408 (6th Cir. 2004) (same). A
“non-competition provision can be narrow or broad, depending on the specific
language of the agreement.” United Rentals, 355 F.3d at 410 (interpreting a
Michigan non-compete agreement under Michigan law).

Here, reduced to its essence, the Non-Compete provision of the Agreement
expressly prohibits Ms. Deary (directly or indirectly) from:

l. Engaging in any employment or self-employment with a competing
entity;
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.38 Filed 05/28/19 Page 14 of 17

2. Working as a consultant or independent contractor with a competing
entity; or
3. Having any ownership interest in a competing entity.

See Complaint at 5, ECF No. 1; PageID.11.

With decided understatement, being named as Careline’s resident agent for 28
days (even if that was done with Ms. Deary’s knowledge and consent) is not a
proscribed activity. As such, Plaintiff has not plausibly stated a claim for breach of

contract.

2. Ms. Deary’s alleged other “Competitive Act” does not state a
claim for breach of the Agreement.

As stated above, nowhere in the Complaint does Plaintiff allege — because, as
a matter of fact, it cannot — that Ms. Deary has ever worked for, consulted for, been
employed by, or had any ownership interest in Careline. Indeed, in addition to the
28 days Ms. Deary was nominally Careline’s resident agent, the only other alleged
“Competitive Act” asserted in the Complaint reads: “On information and belief...
Deary willfully violated the Covenant Not to Compete by participating in
the...operation of Careline....” Complaint at 98, ECF No. 1; PageID.12. That’s it;
nothing more.

Again, the provisions of the non-compete must be narrowly construed. See
Mapal, 147 F.Supp.3d. at 677; United Rentals, 355 F.3d at 408. And even if the

unsupported allegation that Ms. Deary “participated in the operation of Careline”

10
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.39 Filed 05/28/19 Page 15 of 17

was true, it’s not expressly prohibited by the Agreement. As such, Plaintiff has failed
to state a claim for breach.

But moreover, Plaintiff's Complaint suffers from the precise infirmities
prohibited by /qbal and Twombly. In a single clause of a single sentence, Plaintiff
makes only the “naked assertion” that Ms. Deary “participated” in Careline’s
“operation,” which assertion is wholly devoid of any “further factual enhancement.”
Cf Iqbal, 556 U.S. at 678. The Complaint does not allege how or when Ms. Deary
“participated,” or even the type of “operation” in which she allegedly participated.’
Plaintiff cannot articulate any such facts because none exist. But regardless,
Twombly and its progeny require dismissal of a complaint where, as here, Plaintiff
can muster no more than the naked assertion, and has failed to meet the plausibility

requirements mandated by those cases.

 

‘ Defendant notes that Plaintiff does not allege that Ms. Deary is currently
“participating in the operation” of Careline. And while Ms. Deary would testify, if
necessary, that she never participated in Careline’s operation, the lack of a
Complaint allegation as to any current or continuing breach of the Agreement is
nonetheless telling. For if Plaintiff cannot allege a currently-existing “participation”
breach, and given that Careline long ago removed Ms. Deary as its nominal resident
agent, what exactly is Plaintiff seeking to enjoin? Cf Complaint, ECF No. 1;
PagelID.14 (Plaintiff seeking preliminary and permanent injunctions enjoining Ms.
Deary from breaching the (now-expired) non-compete agreement).

11
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.40 Filed 05/28/19 Page 16 of 17

IV. CONCLUSION

For the foregoing reasons, Defendant Cheri Lyn Deary respectfully requests
that this Honorable Court dismiss with prejudice Plaintiff's Complaint, and award
to Ms. Deary her costs, attorney fees, and such other and further relief as this Court

deems just and equitable.

Respectfully submitted,

DICKINSON WRIGHT PLLC
Attorneys for Defendant, Cheri Lyn Deary

By: /s/ Scott R. Knapp

Scott R. Knapp (P61041)

Samantha A. Pattweil (P76564)
Business Address:

215 South Washington Square

Suite 200

Lansing, MI 48933-1816
Telephone: (517) 371-1730
sknapp@dickinsonwright.com
spattwell@dickinsonwright.com

Dated: May 28, 2019

12
_ Case 2:19-cv-11502-LJM-RSW ECF No. 3, PagelD.41 Filed 05/28/19 Page 17 of 17

CERTIFICATE OF SERVICE

I hereby certify that on the 28th day of May, 2019, I caused the foregoing
paper to be electronically filed with the Clerk of the Court using the ECF system,

which will send notification of such filing to all counsel of record.

/s/ Scott R. Knapp
Scott R. Knapp

LANSING 88343-1 5443943

13
